Case 1:19-cr-00057-LO Document 383-1 Filed 05/20/20 Page 1 of 28 PageID# 2304




                         ALEXANDRIA SHERIFF’S OFFICE
                      COVID-19 CORONAVIRUS PROTOCOLS
                             UPDATED APRIL 20, 2020


STATEMENT OF PURPOSE
The purpose of these temporary policy and procedure modifications is to reduce the
spread of the COVID-19 Coronavirus amongst staff, inmates, and the public. They will
remain in effect until otherwise directed by the Sheriff.
INDEX
  I.   POLICY

 II.   DEFINITIONS

III.   PSC COVID-19 SCREENING FOR STAFF AND PUBLIC

         A. Screening procedures for general public entering PSC
         B. Screening procedures for staff and non-staff entering the WGTADC
         C. Screening procedures for all employees entering the PSC

IV.    COURTHOUSE COVID-19 PROTOCOLS

         A. Screening procedures for general public at the courthouse
         B. Attorney client meeting procedures
         C. Staff procedures

 V.    WGTADC COVID-19 PROTOCOLS

         A.   Restrictions and temporary protocols
         B.   Booking/Intake protocols
         C.   Booking/Intake protocols for PUI DUI alcohol related arrests
         D.   Medical follow up for a PUI inmate
         E.   Protocols for managing symptomatic PUI inmates in IRC and 1X housing
              units
         F.   Protocols for managing non-symptomatic PUI inmates in IRC, 2E, and 2F
              housing units
         G.   Protocols for managing former PUI inmates
         H.   Protocols for an inmate with presumptive COVID-19 diagnosis
         I.   Transportation of all inmates
                                          1
Case 1:19-cr-00057-LO Document 383-1 Filed 05/20/20 Page 2 of 28 PageID# 2305


          J.   Release of PUI inmate from the WGTADC
          K.   Warrant Service at WGTADC
          L.   Classification Counselor Unit
          M.   ACJS

 VI.    HOSPITAL TRANSPORTS AND DETAILS

          A. Hospital transports and details for inmates
          B. Hospital details for arrestees committed at the hospital

VII.    ACJS AND ALTERNATIVE PROGRAMS

          A. Intermittent, weekend reporting, and advanced commitments
          B. ACJS pretrial and local probation

VIII.   WGTADC AND PSC COVID-19 CLEANING PROTOCOL

          A. WGTADC cleaning protocols (2001 mill road)
          B. PSC cleaning protocols (2003 mill road)

 IX.    GENERAL INFORMATION

          A.   Staff training
          B.   Public notification
          C.   Deliveries to PSC
          D.   Employee sick leave




                                            2
Case 1:19-cr-00057-LO Document 383-1 Filed 05/20/20 Page 3 of 28 PageID# 2306




 I.    POLICY

       This written order will be considered the policy of the Alexandria Sheriff’s Office
       during the COVID-19 Coronavirus pandemic. This order provides direction to
       staff on how to reduce the spread of the virus within the William G. Truesdale
       Adult Detention Center (WGTADC), the Public Safety Center (PSC) and the
       Alexandria Courthouse with enhanced screening and cleaning measures.
       The protocols outlined in this order will dictate how staff within the William G.
       Truesdale Adult Detention Center, the Public Safety Center, and Alexandria
       Courthouse will respond to an individual(s) that have been exposed to and/or is
       currently infected with the COVID-19 Coronavirus.


 II.   DEFINITIONS


       A. COVID-19 Coronavirus – per the Virginia Department of Health, is an
          infectious respiratory disease caused by a new (novel) coronavirus that
          initially emerged in Wuhan Provence, China in December of 2019. The
          illness has ranged from mild symptoms to severe illness and death for
          confirmed COVID-19 cases. Most patients with confirmed COVID-19 have
          developed fever (subjective or confirmed) and/or symptoms of acute
          respiratory illness (e.g., cough, difficulty breathing). There have also been
          reports of asymptomatic infection with COVID-19.

       B. Public Safety Center (PSC) - The building and grounds that house the
          Alexandria Sheriff’s Administrative Offices, the William G. Truesdale Adult
          Detention Center (WGTADC), and the Alexandria magistrate’s office. The
          building and grounds are located at 2001 and 2003 Mill Road Alexandria, VA
          22314.

       C. Courthouse – Located at 520 King Street Alexandria, Virginia and houses the
          Circuit, General District, and Juvenile & Domestic Relations Courts for the
          City of Alexandria, the Clerk of the Court, and Alexandria Court Services Unit.

       D. ASO Screening Questionnaires for COVID-19 Coronavirus – A questionnaire
          that ASO staff will use to help determine if an arrestee, inmate, staff member,
          or member of the public has been exposed to or is possibly infected with the
          COVID-19 Coronavirus.

       E. Person Under Investigation (PUI) – A person under investigation is an
          individual that has been or potentially exposed to or is possibly infected with
          the COVID-19 Coronavirus. Due to the high number of COVID-19
          Coronavirus cases in the national capital region, any non-staff member or
          new arrestee entering the PSC and/or WGTADC will be treated as a PUI.
                                             3
Case 1:19-cr-00057-LO Document 383-1 Filed 05/20/20 Page 4 of 28 PageID# 2307


         Anyone entering the Courthouse who answers “yes” to any questions on the
         ASO Courthouse Screening Questionnaire will be considered a PUI.


III.   PSC COVID-19 SCREENING FOR STAFF AND PUBLIC

         A. Screening procedures for general public entering the PSC

                i. Staff will determine the purpose of each person’s visit by
                   communicating via the intercom system. If the visit is not for an
                   essential function operating within the PSC, the person will be
                   denied entry. Staff will consult with the watch commander, if
                   needed, to determine what are essentials functions within the PSC.

               ii. Staff will observe each person for symptoms of COVID-19
                   Coronavirus. If they feel a person is symptomatic, they will:

                      1. Order the person to exit the front screening post and wait for
                         further communication from staff via the intercom system.

                      2. Staff will contact the watch commander and advise them of
                         the situation.

                      3. The watch commander will determine if the person will be
                         denied entry into the PSC.

                      4. If the watch commander allows a symptomatic person into
                         the PSC, (i.e. they are requesting an EPO from the
                         magistrate etc.) they will:

                             a. Provide the person a surgical mask and gloves. If the
                                person is a sworn law enforcement officer, please ask
                                them to use their issued PPE. If they do not have
                                any, provide them a surgical mask and gloves.

                             b. A deputy will escort them in full PPE to their
                                predetermined location, wait until their business is
                                completed, and ensure they are escorted out by the
                                deputy. The deputy will ensure the individual does not
                                unnecessarily touch anything and takes direct routes.

               iii. If a person does not appear to be symptomatic, they will:

                      1. Ensure the most updated ASO COVID-19 Coronavirus PSC
                         screening form questions are answered by the person.

                      2. Ensure the person completes a non-invasive body
                         temperature test and record the results.
                                          4
Case 1:19-cr-00057-LO Document 383-1 Filed 05/20/20 Page 5 of 28 PageID# 2308



                     3. Staff will contact the watch commander, advise them of the
                        persons answers to the screening form questions, their body
                        temperature, and the purpose of their visit.

                     4. The watch commander will determine if the person will be
                        denied or allowed entry into the PSC.

                     5. If the watch commander allows the person into the PSC, (i.e.
                        they are requesting an EPO from the magistrate etc.) they
                        will:

                            a. Provide the person a surgical mask and gloves. If the
                               person is a sworn law enforcement officer, please ask
                               them to use their issued PPE. If they do not have
                               any, provide them a surgical mask and gloves.

                            b. A deputy will escort them in full PPE to their
                               predetermined location, wait until their business is
                               completed unless their business involves another staff
                               member, and ensure they are escorted out either by a
                               staff member or deputy. The deputy/staff member will
                               ensure the individual does not unnecessarily touch
                               anything and takes direct routes.


        B. Screening procedures for staff and non-staff entering the WGTADC

               i. Staff will only allow persons into the WGTADC that are essential to
                  jail operations. Staff can consult with the watch commander, if
                  needed, to determine what essential jail operations are.

              ii. All persons (staff and non-staff) entering the WGTADC who were
                  not screened at the front gate will follow these protocols:

                     1. Wash their hands by utilizing a restroom in the PSC before
                        entering the WGTADC.

                     2. Receive a non-invasive body temperature test to ensure
                        their body temperature is not above 99 degrees. If it is
                        above 99 degrees:

                            a. They will receive and don a surgical mask and non-
                               latex gloves, exit Control 1, have a seat on the
                               benches, and wait for further communication via the
                               intercom system.

                            b. If a staff members temperature is at or above 99
                                         5
Case 1:19-cr-00057-LO Document 383-1 Filed 05/20/20 Page 6 of 28 PageID# 2309


                                degrees contact medical to respond and take their
                                temperature with an under the tongue thermometer.
                                Provide the watch commander with the results.

                            c. Staff will contact the watch commander and advise
                               them of the situation.

                            d. The watch commander will determine if they will be
                               denied entry into the WGTADC.

                     3. All staff and non-staff are required to wear a mask when
                        entering the ADC and while inside of the ADC. We will
                        provide masks as needed to staff and non-staff members.
                        Please review this policy to determine what type of masks
                        staff and non-staff are required to wear while inside of the
                        ADC.

        C. Screening procedures for all employees entering the PSC

               i. All employees must do the following before arriving at work:

                     1. Take their temperature to ensure it is not above 99 degrees.
                        If your temperature is above 99 degrees, you will remain at
                        home and contact your immediate supervisor.

                     2. Regularly review the ASO COVID-19 Employee Screening
                        form. If you answer “yes” to any questions, please consult
                        with your supervisor for further guidance.


IV.   COURTHOUSE COVID-19 PROTOCOLS

        A. Screening procedures for general public at the courthouse

               i. The front screening posts deputies will:

                     1. Ask every person entering the courthouse the purpose for
                        their visit. If their visit is for a non-essential purpose, entry
                        will be denied.

                     2. If their visit is for an essential purpose, the deputy will ask
                        them the questions listed on the most updated ASO
                        Courthouse COVID-19 Coronavirus screening form. If the
                        person answers “yes” to any of the questions the person will
                        be directed to remain outside of the courthouse and a
                        supervisor will be consulted for further guidance.

                     3. Every person entering the courthouse will have their
                                          6
Case 1:19-cr-00057-LO Document 383-1 Filed 05/20/20 Page 7 of 28 PageID# 2310


                        temperatures taken with a no-touch thermometer by
                        activating the thermometer approximately one inch in front of
                        the person’s forehead. If a person’s temperature reads
                        above 100 degrees Fahrenheit, access into the courthouse
                        will be denied.

                     4. Any disputes about entry into the courthouse will be decided
                        by the chief judge of the various courts.

        B. Attorney client meeting procedures

               i. All attorney client meetings at the courthouse will be done behind
                  glass in the inmate holding area.

        C. Staff Procedures

               i. Regularly review the ASO COVID-19 Employee Screening form. If
                  you answer “yes” to any questions, please consult with your
                  supervisor for further guidance.

              ii. At the start of their shift, staff will receive a non-invasive body
                  temperature test to ensure their body temperature is not above 99
                  degrees. If it is above 99 degrees:

                     1. A “Tempadot” test will be taken by the employee. If it still
                        reads over 99 degrees, the employee will be sent home and
                        their supervisor will provide them further instructions.

              iii. All staff at the Courthouse will wear a N95 mask and gloves during
                   their work hours.


 V.   WGTADC COVID-19 PROTOCOLS

        A. Restrictions and temporary protocols:

               i. All inmates are issued a cloth mask and must don the mask when
                  out of their cells or traveling throughout the facility.

              ii. All staff and non-staff must wear a mask inside of the ADC. Staff
                  and non-staff who have direct inmate contact must wear a N95
                  mask. All staff and non-staff who do not have direct inmate contact
                  can wear a cloth mask or surgical mask.

              iii. All individuals (staff and non-staff) providing and receiving any
                   items to and from inmates will wear non-latex gloves provided by
                   ASO.

                                         7
Case 1:19-cr-00057-LO Document 383-1 Filed 05/20/20 Page 8 of 28 PageID# 2311


              iv. All inmates’ body temperatures will be taken daily with a no-touch
                  thermometer by pointing and activating the thermometer
                  approximately one inch in front of the individual’s forehead. Any
                  inmate with a temperature at or above 99 degrees will be reported
                  to medical staff and the watch commander immediately.

              v. All tours of the ADC are cancelled.

              vi. All contact visits at the ADC are cancelled until further notice.
                  Professional visits will be conducted by video conferencing in
                  Interview room 4. Any requests for in-person visits can only be
                  approved by the Chief of Security.

             vii. All external programs involving non ASO staff or contractors will be
                  cancelled until further notice. All internal programs involving ASO
                  staff will continue. Any exceptions will be communicated via a
                  written directive from a Chief Deputy or higher.

             viii. All inmate moves and reclassifications will be made on an as
                   needed basis with approval of the watch commander.

              ix. All social visitation is cancelled, and inmates will receive an hour of
                  free phone time per week.

              x. All visits to the Law library are cancelled. Law library staff will have
                 requested legal information sent to inmates in the housing units.

              xi. All inmates will be reminded to wash their hands frequently
                  throughout the day for at least 20 seconds with newly purchased
                  soap.

             xii. Suspension of all weekender inmates.

             xiii. Suspension of the work release program. If modified work release
                   participants report to the Visitor’s Center, they will communicate
                   with staff via the intercom system, and they will not be permitted on
                   the PSC grounds.

        B. Booking/Intake protocols

               i. All new arrestees will be screened by the arresting officer prior to
                  transport to the WGTADC by completing the most updated ASO
                  Arrestee Intake and Transfer Screening Questionnaire for COVID-
                  19 Coronavirus. The form must be completed before the arresting
                  officer will be allowed into the sally port. The arresting officers will
                  also complete the ASO Sworn LEO COVID-19 screening form prior
                  to entering the sally port. The forms are available outside of the
                  sally port in clear plastic containers.
                                          8
Case 1:19-cr-00057-LO Document 383-1 Filed 05/20/20 Page 9 of 28 PageID# 2312



              ii. All arrestees will be considered as a Person Under Investigation
                  (PUI) and the following protocols will be followed:

                    1. The Control 1 deputy will not allow the arresting officer into
                       the sally port until it is clear of other staff and non-staff.

                    2. The Control 1 deputy will ask the officer to don a mask and
                       latex gloves. If they do not have either, they will be provided
                       to them.

                    3. Upon their arrival they will remain in the sally port. The
                       Control 1 deputy will advise them to remain in their vehicle
                       and wait for staff. The Control 1 deputy will immediately
                       notify the watch commander.

                    4. A nurse and a pre-designated deputy will come out to the
                       vehicle and conduct the initial assessment/questioning with
                       the arrestee wearing the following personal protective
                       equipment (PPE):

                           a.   Goggles and/or protective face mask
                           b.   N95 mask
                           c.   Disposable medical gown
                           d.   Two pairs of disposable non-latex gloves.

                    5. If the arrestee is combative, two SERT deputies wearing
                       their gas masks with a surgical mask on top of the respirator,
                       full protective suit, and two pairs of non-latex gloves, will
                       respond to the sally port with medical staff.

                    6. After the initial assessment, if the arrestee is medically
                       cleared the following will occur:

                           a. The deputy will conduct an initial search of the
                              arrestee consistent with G.O. OPS-01 Search of
                              Persons.

                           b. All property removed from the arrestee will inventoried
                              and placed into a property bag and the bag will be
                              sealed.

                           c. The deputy will contact the magistrate via the
                              telephone in the sally port by calling 703-746-4515
                              and notify them of the PUI arrestee.

                           d. A probable cause and commitment hearing will be
                              conducted with the magistrate by video conferencing
                                         9
Case 1:19-cr-00057-LO Document 383-1 Filed 05/20/20 Page 10 of 28 PageID# 2313


                                via the iPad located in the sally port. If the iPad is not
                                working the hearings will be conducted in the search
                                area sally port area between doors 5, 6, and 7.

                                    i. If the arrestee is combative, they will remain in
                                       the cruiser for the hearing. If the iPad is not
                                       working the magistrate will come into the sally
                                       port wearing the appropriate PPE.

                           e. If the arrestee is not committed, they will be booked in
                              and fingerprinted inside of the sally port. The arrestee
                              does not need to sign the fingerprint card. The
                              booking deputy will write “no signature COVID-19” in
                              the arrestee signature section.

                           f. The arrestee will not be permitted to come inside of
                              the ADC. Before the individual is released, medical
                              staff will contact the Alexandria Health Department if
                              they determine it is necessary.

                           g. Upon the arrestee’s release, they will be provided
                              their property once they have been escorted off the
                              PSC grounds.

                           h. All ASO staff, medical staff, and magistrates will
                              remove disposable PPE items inside of the sally port,
                              place them in a bio-hazard bag, and place the bag
                              inside of the bio-hazard box located inside of the sally
                              port.

                           i.   The sally port will be cleaned before any new
                                arrestees, staff, non-staff is allowed into that area.

                           j.   If the arrestee is committed the following will occur:

                                    i. The inmate will don a surgical mask and non-
                                       latex gloves.

                                   ii. There will be zero movement called before
                                       they enter.

                                   iii. Once inside, the one pre-designated deputy or
                                        SERT deputies will:

                                          1. If the arrestee is non-symptomatic, they
                                             will be moved, in the most direct route
                                             possible, to I5 to be changed over.
                                             Once the changeover is complete, the
                                         10
Case 1:19-cr-00057-LO Document 383-1 Filed 05/20/20 Page 11 of 28 PageID# 2314


                                             arrestee will be moved to a single non-
                                             negative pressure cell in IRC. If no IRC
                                             cells are available, they will be moved to
                                             2E or 2F unless the following occurs:

                                                a. The watch commander
                                                   determines with the assistance of
                                                   mental health and medical staff, if
                                                   available, that the new arrestee is
                                                   suffering from mental health or
                                                   behavioral issues or
                                                   narcotic/alcohol withdrawals, the
                                                   new arrestee will be housed in
                                                   IRC. The watch commander will
                                                   make all necessary inmate
                                                   moves for this to occur.

                                         2. If the arrestee is symptomatic, they will
                                            be placed into a negative pressure cell
                                            immediately. If a negative pressure cell
                                            is not available, they will be moved to
                                            1X.

                                  iv. The deputy(s) who escorted the inmate will
                                      then remove their disposable PPE inside of the
                                      sally port or I5, which ever location is closer,
                                      and place it inside of a bio-hazard bag, then
                                      into a bio-hazard box.

                                  v. The inmate’s property will be secured inside of
                                     the sally port in a locker and not brought into
                                     the ADC under any circumstances. Smaller
                                     items should be stored in the gun lockers. Any
                                     non-essential items should be retained by the
                                     arresting officer.

                                  vi. When the inmate is changed into jail clothing,
                                      their clothing will be immediately placed into a
                                      wash-away bag. The bag will immediately be
                                      put into the washing machine in I5. All clean
                                      clothes should be inventoried and placed in a
                                      property bag and stored as usual.

                     7. Any legal paperwork generated as a result of the
                        arrest/booking procedures for a PUI arrestee will be
                        executed by staff not in the sally port if approved by the on-
                        duty magistrate (i.e. warrants, protective orders, etc.) No
                        paperwork introduced to the sally port should come back into
                                        11
Case 1:19-cr-00057-LO Document 383-1 Filed 05/20/20 Page 12 of 28 PageID# 2315


                          the ADC.

         C. Booking/Intake protocols for a PUI DUI alcohol related arrest

                i. All procedures outlined in section V subsection B of this policy will
                   be adhered to along with the following instructions:

                      1. If the PUI DUI arrestee is non-symptomatic and cleared
                         medically, the arresting officer will be permitted to conduct
                         an Intoxilyzer test while wearing the proper PPE. The PUI
                         arrestee will wear gloves and a surgical mask.

                      2. When the Intoxilyzer test is completed the arresting officer
                         and PUI DUI arrestee will exit back into the sally port and the
                         procedures outlined in section V subsection B will be
                         followed.

                      3. If the PUI DUI arrestee is obviously symptomatic the
                         Intoxilyzer test will not occur to ensure the arresting officer
                         and staff do not experience prolonged exposure to a
                         symptomatic PUI arrestee.

                      4. The arresting officer or medics can take the arrestee to the
                         hospital for a blood draw, if the arresting officer chooses to
                         do so.


         D. Medical follow up for a PUI inmate

                i. The PUI will undergo a full medical assessment by the medical
                   staff. Medical staff will inform the watch commander of any
                   changes in the inmate’s health.

               ii. If the doctor, in consultation with Alexandria Department of Public
                   Health, makes the determination that the inmate is no longer
                   considered a PUI, they will notify the watch commander.

               iii. The inmate will then be classified and moved according to current
                    policies and procedures.

               iv. Negative pressure cells and cells in 1X are to be decontaminated
                   using the electrostatic sprayer with proper chemicals immediately
                   after the inmate is re-housed and prior to another inmate occupying
                   the negative pressure cells or 1X cells. If the cell contains other
                   biohazard items such as but not limited to feces, blood, or urine the
                   Chief Deputy of Security and the Chief Deputy of Support Services
                   will be consulted prior to cell cleaning.

                                          12
Case 1:19-cr-00057-LO Document 383-1 Filed 05/20/20 Page 13 of 28 PageID# 2316


         E. Protocols for managing symptomatic PUI inmates in IRC and 1X

                i. 1X will have 15-minute checks.

               ii. Inmates will remain in their cells while they are symptomatic.

               iii. Inmates will be monitored by medical staff regularly.

              iv. Inmates will be provided with items to maintain their hygiene and
                  cleaning supplies to clean their cell.

               v. Inmates will not be interviewed by classification until they are non-
                  symptomatic.

              vi. Inmates will be permitted to use the roll away phone for 30 minutes
                  once every other day.

              vii. Inmates will have access to canteen.

              viii. Inmates clothing will be washed in a wash away bag only.

              ix. Deputies assigned to 1X will wear the following PPE when entering
                  the unit and transporting an inmate to and from the unit:

                      1.   Goggles or face shield
                      2.   N95 mask
                      3.   Disposable medical gown
                      4.   Two pairs of non-latex gloves

               x. Deputies assigned to IRC will wear the following PPE when
                  conducting rounds, meal service, and inmate transports:

                      1.   Goggles or face shield
                      2.   N95 mask
                      3.   Disposable medical gown
                      4.   Two pairs of non-latex gloves

              xi. Deputies will dispose or maintain their PPE in the following manner:

                      1. Goggles or face shields:

                              a. Will be used for the duration of the shift.

                              b. They will be disinfected immediately with wipes if a
                                 deputy has direct physical contact with an inmate.

                              c. They will be disposed of and replaced if they are
                                 soiled with any type of bodily fluid.
                                           13
Case 1:19-cr-00057-LO Document 383-1 Filed 05/20/20 Page 14 of 28 PageID# 2317



                           d. They can be disinfected as many times as needed by
                              the deputy during their shift.

                           e. If they are damaged during the shift, they will be
                              disposed of and replaced.

                           f. Goggles will not be disposed of at the end of the shift.
                              They will be disinfected and ready for future use.

                           g. Face shields will be disposed of at the end of the shift.

                     2. N95 mask:

                           a. Will be used for the duration of the shift.

                           b. They will be disposed of and replaced if they are
                              soiled with any type of bodily fluid.

                           c. If they are damaged during the shift, they will be
                              disposed of and replaced.

                           d. If not being donned, they will be placed in a paper bag
                              maintained by the deputy.

                           e. The masks can be used again after 72 hours has
                              passed.

                     3. Disposable medical gown

                           a. Will be used for the duration of the shift.

                           b. They will be disposed of and replaced if they are
                              soiled with any type of bodily fluid.

                           c. If they are damaged during the shift, they will be
                              disposed of and replaced.

                           d. They will be disposed of at the end of the shift.

                     4. Non-Latex Gloves

                           a. The deputy will be provided with 20 pairs of gloves
                              per shift.

                           b. Gloves will be changed out when needed to prevent
                              cross contamination of items outside of the housing
                              unit.
                                        14
Case 1:19-cr-00057-LO Document 383-1 Filed 05/20/20 Page 15 of 28 PageID# 2318



                             c. Gloves will always be worn when donning and
                                removing PPE.

              xii. All disposed of PPE will be placed in a biohazard bag and the bag
                   will be placed in the nearest biohazard box.

              xiii. The location where the PPE is removed will be decontaminated
                    when practical and necessary using the electrostatic sprayer with
                    proper chemicals.

              xiv. All inmate meals will be served in disposable trays. The meal cart
                   will be placed outside the unit. A deputy will retrieve the cart and
                   distribute the meals wearing PPE.

              xv. The deputy will place the trays in a bio-hazard bag for proper
                  disposal.

              xvi. All bio-hazard bags will be taken to the nearest bio-hazard box.

             xvii. The cart will be sanitized using industrial strength sanitizer wipes.

             xviii. Movement will be restricted in and out of 1X.

              xix. The management of the inmates in ICR and 1X will be monitored at
                   least every 12 hours by the Director of Inmate Services and the
                   Security Division captains.

              xx. Inmates who have spent 15 days in IRC or 1X and are no longer
                  symptomatic will be moved to 1EF (male) 1A (female) after medical
                  clearance, consultation with the health department, and approval
                  from classification and the watch commander.

         F. Protocols for managing non-symptomatic PUI inmates in IRC, 2E, and 2F
            housing units.

                i. 2E and 2F housing units will have 15-minute checks.

               ii. When out of their cells, the inmates must wear their issued cloth
                   mask and non-latex gloves.

               iii. All non-symptomatic PUI’s must be interviewed by classification
                    (except those exhibiting symptoms) via the attorney client phone in
                    2E and 2F. The phone will be immediately disinfected after use.
                    Inmates in IRC will be interviewed in Interview Room 1 via video
                    conferencing.

               iv. Inmates will be permitted to use the telephone and shower once
                                          15
Case 1:19-cr-00057-LO Document 383-1 Filed 05/20/20 Page 16 of 28 PageID# 2319


                   every other day. They will be allowed to use the phone for 30
                   minutes either after or before they shower. They will wear gloves
                   when using the phone. The telephone and shower will be
                   immediately disinfected after each use.

               v. Inmates will be provided access to their attorneys via the attorney
                  client phone and/or video visitation.

               vi. Inmates clothing will be washed as scheduled or as needed.

              vii. Inmates will be given cleaning supplies to clean their cells.

              viii. Inmates will have access to canteen

               ix. Deputies assigned to 2E and 2F will wear the following PPE when
                   entering the unit and transporting an inmate to and from the unit:

                      1.   Goggles or face shield
                      2.   N95 mask
                      3.   Disposable medical gown
                      4.   A pair of non-latex gloves

               x. Deputies assigned to IRC will wear the following PPE when
                  conducting rounds, meal service, and inmate transports:

                      1.   Goggles or face shield
                      2.   N95 mask
                      3.   Disposable medical gown
                      4.   A pair of non-latex gloves

               xi. Deputies will dispose or maintain their PPE in the same manner as
                   outlined in Section V subsection E(xi) of this policy.

              xii. All disposed of PPE will be placed in a biohazard bag and the bag
                   will be placed in the nearest biohazard box.

              xiii. The location where the PPE is removed will be decontaminated
                    when practical and necessary using the electrostatic sprayer with
                    proper chemicals.

             xiv. All inmate meals will be served in disposable trays. The meal cart
                  will be placed outside the unit. A deputy will retrieve the cart and
                  distribute the meals wearing PPE.

              xv. The deputy will place the trays in a bio-hazard bag for proper
                  disposal.

             xvi. All bio-hazard bags will be taken to the nearest bio-hazard box.
                                           16
Case 1:19-cr-00057-LO Document 383-1 Filed 05/20/20 Page 17 of 28 PageID# 2320



             xvii. The cart will be sanitized using industrial strength sanitizer wipes.

             xviii. Movement will be restricted in and out of the unit.

              xix. The management of the inmates in ICR, 2E and 2F will be
                   monitored at least every 12 hours by the Director of Inmate
                   Services and the Security Division captains.

              xx. Inmates who have spent 15 days in IRC, 2E, or 2F and are non-
                  symptomatic will be moved to 1EF (male) 1A (female) after medical
                  clearance and approval from classification and the watch
                  commander.

         G. Protocols for managing former PUI inmates

                i. All new inmates no longer considered PUI will be housed in 1EF
                   (male), and 1A (female) for 15 days, after their initial 15 days of
                   monitoring in IRC, 1X, 2E, or 2F.

               ii. A deputy will be inside of the 1EF housing unit twenty-four hours a
                   day providing direct and constant supervision of the inmates. 1A
                   will be supervised as current policy dictates.

               iii. These inmates will not be rehoused to general population until they
                    receive final medical clearance.

               iv. The management of the inmates in the 1EF unit, and 1A unit will be
                   monitored at least every 12 hours by the Director of Inmate
                   Services and the Security Division captains.

               v. Any further modifications to the 1EF and 1A units will only be
                  approved by the Chief of Security.

         H. Protocols for an inmate with presumptive COVID-19 diagnosis

                i. The watch commander will be notified immediately.

               ii. Medical staff is to be notified immediately of the PUI inmate and will
                   arrange to have all inmates in this unit screened for possible
                   exposure.

               iii. Any deputy(s) assigned to the housing unit in which the PUI inmate
                    was discovered will:

                      1. Be relieved of duty by the watch commander.

                      2. They will don their N95 mask, gloves, and leave the PSC.
                                           17
Case 1:19-cr-00057-LO Document 383-1 Filed 05/20/20 Page 18 of 28 PageID# 2321



                      3. The deputy will then contact the HR director for further
                         guidance.

               iv. The inmate will remain in their cell for 14 days in isolation. If they
                   have a cellmate, the cellmate will move to a single cell within the
                   same housing unit.

               v. The housing unit in which the inmate is in will be locked down and
                  placed in a quarantine status for 14 days.

               vi. If any inmates in the housing unit leave their cell, they will have a
                   surgical/cloth mask and non-latex gloves on.

              vii. Deputies assigned to that unit will don the following PPE for the
                   duration of their shift:

                      1.   Goggles and or a protective face shield
                      2.   N95 mask
                      3.   Disposable medical gown or disposal Tyvek suit
                      4.   Two pairs of non-latex gloves

              viii. The watch commander will arrange the decontamination of the unit
                    and items that leave the unit.

               ix. The watch commander will immediately notify their division
                   commander.

               x. All meals will be served in Styrofoam trays during the 14-day
                  quarantine.

               xi. The watch commander and medical staff will then contact the
                   Alexandria Health Department 24/7 emergency number to
                   determine if any other actions need to be taken.

              xii. The Director of Inmate Services and Security Division Commanders
                   will monitor this unit at least every 12 hours for staff and inmate
                   wellbeing.

         I. Transportation of all inmates

                i. All transports of all inmates (PUI and non-PUI) will be done by
                   sworn non-security and support services staff. This is to reduce the
                   risk of security and support services staff being exposed to COVID-
                   19 and introducing it into the ADC.

               ii. Any individual transported from a correctional facility, jail, medical
                   facility, or mental health facility that has any confirmed COVID-19
                                            18
Case 1:19-cr-00057-LO Document 383-1 Filed 05/20/20 Page 19 of 28 PageID# 2322


                  cases will be treated as a PUI. To ensure staff is aware of which
                  facilities these are, the following will occur:

                      1. It is assumed that all medical facilities (hospitals, doctor’s
                         offices etc.) and mental health facilities have COVID-19
                         positive patients.

                      2. The captains of Security will maintain a list of all correctional
                         facilities or jails in our region with confirmed COVID-19
                         cases and regularly share this information with staff and
                         Records staff.

                      3. Records staff will always have an updated list of all
                         correctional facilities or jails in our region with confirmed
                         COVID-19 cases.

                      4. Records staff will note on any transport orders, court lists,
                         etc. if the inmate is coming from or going to a PUI facility.

              iii. When a transport occurs security staff will bring the inmates to the
                   sally port. The transporting staff will not enter the ADC.

              iv. Transportation of PUI inmates will only occur if court ordered. The
                  inmate will wear a surgical/cloth mask and non-latex gloves. All
                  deputies involved in the transport will wear PPE.

               v. If a symptomatic PUI inmate needs to be transported to the hospital
                  they will be transported by ambulance. All deputies involved in the
                  transport will wear PPE.

              vi. Any Sheriff’s Office vehicle used to transport a PUI inmate will be
                  disinfected by wiping down all surfaces with the “Sani-Cloths”
                  germicidal disposable wipes. The electrostatic sprayer can be used
                  in lieu of wipes to disinfect the caged portion of the vehicle.

              vii. If the sally port is occupied with a PUI, and a non-PUI inmate
                   transport arrives at the ADC the following will occur:

                      1. When a transporting deputy arrives outside of gate 1 with a
                         non-PUI inmate, the Control 1 deputy will instruct the deputy
                         to drive around to gate 13.

                      2. After the transport vehicle enters gate 13, the gate will be
                         secured.

                      3. The deputy will secure their firearm, magazines, OC spray,
                         tasers, expandable batons, knives, etc. in the trunk of their
                         vehicle.
                                          19
Case 1:19-cr-00057-LO Document 383-1 Filed 05/20/20 Page 20 of 28 PageID# 2323



                       4. The deputy will wait with the arrestee outside door 12.

                       5. Once the deputy arrives at door 12 the officer and arrestee
                          will enter the loading dock area.

                       6. A search of the inmate consistent with G.O. OPS-01 Search
                          of Persons will be conducted in the loading dock area. (a
                          chair, plastic property bags, and handheld magnetometer
                          have been placed in the loading dock area. If the inmate has
                          any non-criminal contraband items i.e. tobacco products,
                          lighter, and or matches these items will be placed in the
                          designated safe located in the loading dock area.)

                       7. Once the search is completed, the deputy will walk through
                          door 10 and transport the inmate to their appropriate housing
                          unit.

              viii. If the sally port is not occupied with a PUI arrest/transport the
                    arresting or transporting officers will remain in the sally port and
                    medical staff will take the inmates temperature with a no-touch
                    thermometer by pointing and activating the thermometer
                    approximately one inch in front of the individual’s forehead.

               ix. Inmates will wash their hands in I5 and change into a new jumpsuit
                   before returning to their housing unit.

         J. Release of PUI inmate from the WGTADC

                i. If a symptomatic PUI inmate makes bond or is scheduled to be
                   released, the watch commander will ensure that medical staff
                   notifies the Alexandria Public Health Department at 571-259-8548
                   for guidance before releasing them. If the PUI inmate is not
                   symptomatic, the Alexandria Health Department does not need to
                   be contacted.

               ii. The watch commander will then ensure that all proper PPE is
                   donned by the inmate and staff during the release process,
                   minimize the inmate’s movement, and arrange for all areas the
                   inmate was housed in and traveled to be immediately disinfected.

         K. Warrant Service at the WGTADC

                i. If an inmate has an active warrant and the ASO warrant unit is not
                   available to serve it, a booking deputy will:

                       1. Notify the watch commander.

                                           20
Case 1:19-cr-00057-LO Document 383-1 Filed 05/20/20 Page 21 of 28 PageID# 2324


                      2. Execute the warrant and follow all proper booking
                         procedures.

                      3. Notify APD that a warrant has been served by calling 703-
                         746-4444 and request for an APD officer to contact the
                         executing booking deputy, via the telephone.

                      4. The booking deputy will provide the officer with all the
                         information needed so that the officer can complete the
                         police report and all other APD related paperwork.

               ii. When persons arrive at the PSC with an active warrant, ASO staff
                   will:

                      1. Notify the watch commander.

                      2. Complete an ASO COVID-19 New Arrestee Screening Form
                         and follow all procedures outlined in section V, subsections
                         B and C of this policy.

                      3. Contact APD and have them provide ASO staff the warrant.

                      4. Execute the warrant and follow all proper booking
                         procedures.

                      5. Notify APD that a warrant has been served by calling 703-
                         746-4444 and request for an APD officer to contact the
                         executing booking deputy, via the telephone.

                      6. The booking deputy will provide the officer with all the
                         information needed so that they can complete the police
                         report and all other APD related paperwork.

               iii. If an arresting officer arrives within the sally port with an arrestee
                    that has a commitment order ASO staff will:

                      1. Follow all procedures outlined in Section V, subsections B or
                         C of this policy.

                      2. If the arrestee is medically cleared to come into the facility,
                         ASO staff will take all paperwork from the arresting officer.
                         The arresting officer will not need to come into the ADC.

         L. Classification Counselor Unit

                i. Classifications initial intake interviews may take place over video
                   conferencing software located inside of the ADC at the discretion of
                   the individual classification counselor.
                                            21
Case 1:19-cr-00057-LO Document 383-1 Filed 05/20/20 Page 22 of 28 PageID# 2325



               ii. Classification housing unit visits may take place via the public
                   visitation booths at the discretion of the individual classification
                   counselor.

         M. ACJS

                i. ACJS personnel may conduct interviews via video conferencing
                   software located inside of the ADC at the discretion of the ACJS
                   personnel conducting the interviews.


 VI.   HOSPITAL TRANSPORTS AND DETAILS

         A. Hospital transports and details for inmates

                i. If a hospital transport and detail is needed for a non-PUI inmate
                   between the hours of 0700 and 1700, the following will occur:

                      1. The watch commander will contact the division commander
                         of Judicial Services and Special Operations.

                      2. The division commander of Judicial Services and Special
                         Operations will arrange staffing for the transport and detail
                         from non-security and non-support services sworn
                         personnel.

               ii. If a hospital transport and detail is needed for a non-PUI inmate
                   between the hours of 1700 and 0700 hours, the following will occur:

                      1. The watch commander will have security staff conduct the
                         transport as soon as possible.

                      2. The watch commander will contact the division commander
                         of Judicial Services and Special Operations.

                      3. The division commander of Judicial Services and Special
                         Operations will immediately arrange staffing by non-security
                         and non-support services sworn personnel via call-back to
                         replace the security personnel at the hospital.

               iii. If a hospital transport and detail is needed for a PUI inmate
                    between the hours of 0700 and 1700, the following will occur:

                      1. The watch commander will contact the division commander
                         of Judicial Services and Special Operations.

                      2. The division commander of Judicial Services and Special
                                           22
Case 1:19-cr-00057-LO Document 383-1 Filed 05/20/20 Page 23 of 28 PageID# 2326


                          Operations will arrange staffing for the transport and detail
                          from non-security and non-support services sworn
                          personnel.

                      3. If the inmate is symptomatic, medics will conduct the
                         transport.

                      4. If the inmate is non-symptomatic, the staff conducting the
                         transport will follow the guidance outlined in section V,
                         subsection I of this policy.

               iv. If a hospital transport and detail is needed for a PUI inmate
                   between the hours of 1700 and 0700 hours, the following will occur:

                      1. The watch commander will have security staff conduct the
                         transport as soon as possible if the inmate is non-
                         symptomatic following the guidance outlined in section V,
                         subsection I of this policy.

                      2. If the inmate is symptomatic, medics will conduct the
                         transport.

                      3. The watch commander will contact the division commander
                         of Judicial Services and Special Operations.

                      4. The division commander of Judicial Services and Special
                         Operations will immediately arrange staffing by non-security
                         and non-support services sworn personnel via call back to
                         replace the security personnel at the hospital.

         B. Hospital details for arrestees committed at the hospital

                i. If an arresting officer has an arrestee at the hospital and they
                   receive a commitment order from the magistrate, the following will
                   occur:

                      1. The arresting officer will notify the Alexandria Sheriff’s Office
                         at 703-746-4099.

                      2. The Control 1 deputy will notify the watch commander.

                      3. The watch commander will contact the division commander
                         of Judicial Services and Special Operations.

                      4. Between the hours of 0700 and 1700 the division
                         commander of Judicial Services and Special Operations will
                         arrange for one on-duty non-security and non-support
                         services sworn staff member to assist the arresting officer at
                                          23
Case 1:19-cr-00057-LO Document 383-1 Filed 05/20/20 Page 24 of 28 PageID# 2327


                          the hospital.

                      5. Between the hours of 1700 to 0700 the division commander
                         of Judicial Services and Special Operations will arrange for
                         one non-security and non-support services sworn staff
                         member to assist the arresting officer at the hospital via call-
                         back.

                      6. The sworn staff member will always wear the proper PPE for
                         the duration of the detail.


VII.   ACJS AND ALTERNATIVE PROGRAMS

         A. Intermittent, weekend reporting, and advanced commitments

                i. Any person reporting to the PSC to serve a delayed confinement or
                   weekender sentence will be advised that their sentences have been
                   delayed by the Alexandria Courts. The front screening post deputy
                   will not allow them to leave until the following has occurred:

                      1. If they arrive during normal business hours:

                             a. Notify the alternative programs staff.

                             b. Alternative programs staff will report to the front gate
                                and obtain contact and sentencing information from
                                the participant via the intercom system.

                      2. If the participant reports after normal business hours:

                             a. The front screening post deputy will complete the
                                ASO Alternative Programs Delayed Confinement
                                Contact form by communicating with the person via
                                the intercom system and return the form to the
                                Alternative Programs manager.

         B. ACJS pretrial and local probation

                i. Any person that arrives at the PSC to report to ACJS will be
                   screened as outlined in section III, subsection A of this policy. If the
                   person is cleared to come into the PSC, they will report to ACJS.
                   ACJS staff will ensure this person follows the cleaning guidance
                   outlined in section VIII, subsection B (4). If they are not cleared to
                   come into the PSC, the following will occur:

                      1. Notify ACJS staff that they have a participant at the gate.

                                           24
Case 1:19-cr-00057-LO Document 383-1 Filed 05/20/20 Page 25 of 28 PageID# 2328


                       2. ACJS staff will report to the front gate and obtain contact
                          information from the participant by communicating with the
                          person via the intercom system.

                ii. If a participant reports after normal business hours, the front
                    screening post deputy will complete the ACJS Pretrial and Local
                    Probation Contact Information form by communicating with the
                    person via the intercom system and return the form to the ACJS
                    program director.

               iii. If the participant is directed to report to ACJS during normal
                    business hours after being released from the ADC:

                       1. Booking staff will provide the inmate with the proper ACJS
                          paperwork to complete and a phone number to contact
                          ACJS at. They will not be directed to ACJS upon their
                          release.


VIII.   WGTADC AND PSC COVID-19 CLEANING PROTOCOL

          A. WGTADC cleaning protocols (2001 Mill Road)

                i. The following locations will be cleaned at least once per shift with
                   the electrostatic sprayer or other cleaning supplies:

                       1.   IRC/Booking
                       2.   Medical Unit
                       3.   I5
                       4.   Visiting area both public and inmate side
                       5.   Control 1 lobby
                       6.   Visitor elevator
                       7.   Elevator landings
                       8.   Expanded cleaning to include housing units will occur once
                            the above are cleaned first.

                ii. Staff will utilize sanitizing wipes at least twice per shift to clean their
                    workstations, preferably at the beginning and end of their shift.
                    Inmates will not be provided sanitizing wipes at any time.

               iii. Supervisors will ensure all doorknobs and handles are wiped down
                    once per shift with sanitizing wipes. This includes the elevator and
                    buttons.

               iv. All staff are to follow proper hand washing hygiene. Staff are to
                   wash hands routinely, particularly if they have contact with
                   potentially infectious material, and before putting on and upon
                   removal of PPE, including gloves. Hand hygiene can be performed
                                             25
Case 1:19-cr-00057-LO Document 383-1 Filed 05/20/20 Page 26 of 28 PageID# 2329


                  by washing with soap and water for at least 20 seconds.

               v. Decontamination of Sheriffs’ Office vehicles will be conducted after
                  every transport by wiping down all surfaces with the “Sani-Cloths”
                  germicidal disposable wipes. The electrostatic spray can be used
                  to disinfect and clean the caged portion of the vehicle in lieu of
                  wipes.

              vi. Inmate Kitchen Work Force Protocol

                     1. All kitchen work force inmates are to wash their hands upon
                        leaving their housing unit and upon arrival to the kitchen.
                        The kitchen supervisor shall ensure proper hygiene is
                        enforced throughout the day in addition to ensuring gloves
                        and other protective clothing is worn by food service staff
                        and inmates.

                     2. After dinner meal service the meal cart will be cleaned by a
                        kitchen inmate worker under the DIRECT SUPERVISION of
                        Aramark kitchen staff with a bleach-based cleaning solution
                        before placing it outside the kitchen.


              vii. Video advisement room

                     1. The video advisement room will be cleaned and disinfected
                        by staff or inmate work force at least twice a day. Once in
                        the morning before any judicial proceedings and once in the
                        evening after all judicial proceedings have been completed.

                     2. If a PUI inmate occupies the video advisement room, it will
                        be cleaned and disinfected as follows:

                            a. If multiple PUI inmates are scheduled to use the video
                               advisement room in succession, the room does not
                               need to be fully cleaned and disinfected until all PUI
                               inmates have concluded their hearings. The table
                               and other items the PUI inmate may have touched
                               should be wiped down frequently in between
                               hearings.

                            b. If a non-PUI inmate has a hearing after a PUI inmate,
                               the room will be cleaned and disinfected before the
                               non-PUI inmate hearing begins.




                                         26
Case 1:19-cr-00057-LO Document 383-1 Filed 05/20/20 Page 27 of 28 PageID# 2330


         B. PSC cleaning protocols (2003 Mill Road)

                i. All staff will sanitize their workstations/areas at least once daily.

                ii. All staff are to follow proper hand hygiene. Staff are to wash hands
                    routinely, particularly if they have contact with potentially infectious
                    material, and before putting on and upon removal of PPE, including
                    gloves. Hand hygiene can be performed by washing with soap and
                    water for at least 20 seconds.

               iii. All common areas will be cleaned at least once Monday through
                    Friday by Classic Cleaning to include but not limited to:

                       1.     ACJS
                       2.     Locker rooms
                       3.     Workout room
                       4.     Roll call rooms
                       5.     Magistrates lobby
                       6.     1st and 2nd Admin floors


               iv. Individuals reporting for Pre-Trial Services will wash their hands in
                   the restroom immediately upon reporting. Pre-Trial Services may
                   evolve to a call in only depending upon advisement from the courts
                   and the Alexandria Health Department.


 IX.   GENERAL INFORMATION

         A. Staff training:

            Mandatory training for all sworn and civilian staff will be coordinated
            between the Sheriff’s Office and Wellpath as needed. Updates will be
            provided as appropriate.

         B. Public notification:

            The Sheriff’s Office PIO will inform the community of any outbreaks in the
            detention facility.

         C. Deliveries to PSC:

                i. All US postal and delivery services will be delivered to the Visitor’s
                   Center.

                ii. All outside food deliveries will stop at the front screening post in the
                    Visitor’s Center.


                                             27
Case 1:19-cr-00057-LO Document 383-1 Filed 05/20/20 Page 28 of 28 PageID# 2331


         D. Employee sick leave

                 i. When an employee calls out sick and requests to use sick leave,
                    the following will occur:

                       1. The employee will contact their immediate supervisor.

                       2. Their immediate supervisor will:

                             a. Complete the ASO COVID-19 Employee Screening
                                form with the employee via the telephone.

                             b. If the employee answers “yes” to question 1, 2, 5,
                                and/or 6 on the form, the supervisor will contact the
                                human resources director immediately. If the
                                employee answers yes to question 3 or 4 and they do
                                not reside in the state of concern, the human
                                resources director will be contacted immediately. The
                                human resources director will then provide further
                                instruction.

                             c. After the form is completed, the supervisor will
                                forward it via email to human resources director.

                       3. If the employee has any questions about the type of sick
                          leave that will be used please review the Interim Human
                          Resources Guidance for the Coronavirus Disease 2019
                          (COVID-19) found on AlexNet.




DANA LAWHORNE, SHERIFF

APRIL 20, 2020
DATE




                                          28
